Citation Nr: 1813022	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-40 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus  to include a separate compensable rating for diabetic nephropathy for the period prior to June 16, 2017, and a rating in excess of 60 percent thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from February 1970 to December 1976. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from December 2015 and July 2017 decisions of the San Diego, California, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The issue of dependency for adult child, N.S., has been raised by the record in a January 2018 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

The Veteran's type II diabetes mellitus with diabetic nephropathy caused stage 3 chronic kidney disease, benign hypertension, and hypoglycemia; high creatinine levels; a peak BUN test level of 38mg% and peak creatinine test level of 1.9mg%; required use of insulin more than one time per day; daily record keeping of blood glucose readings, and medications and supplements; dietary restrictions; and exercise with activity restricted to walking on a flat surface and no activity on hot days.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 40 percent for type II diabetes mellitus have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.119, Diagnostic Code 7913 (2017).  

2.  The criteria for an initial rating of 60 percent, prior to June 16, 2017, for diabetic nephropathy have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.115a, 4.115b, 4.119, Diagnostic Codes 7541, 7913 (2017).  

3.  The criteria for a rating in excess of 60 percent, from June 16, 2017, for diabetic nephropathy have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.115a, 4.115b, 4.119, Diagnostic Codes 7541, 7913 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). A 20 percent rating is warranted for diabetes mellitus if the Veteran's disability requires treatment with insulin and a restricted diet or with an oral hypoglycemic agent and a restricted diet. A 40 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes mellitus requiring one or more daily injections of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Note (1) directs:  Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation. Noncompensable complications are considered part of the diabetic process under diagnostic code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).  

Diabetic nephropathy is rated according to 38 C.F.R. § 4.115b, Diagnostic Code 7541, which states to rate as renal dysfunction under 38 C.F.R. § 4.115a. A noncompensable rating is warranted for renal dysfunction involving albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under diagnostic code 7101. A 30 percent rating is warranted for renal dysfunction with albumin that is constant or recurring with hyaline and granular casts or red blood cells; or, with transient or slight edema or hypertension that is at least 10 percent disabling under diagnostic code 7101. A 60 percent rating is warranted for renal dysfunction with constant albuminuria with some edema; or, for a definite decrease in kidney function; or, for hypertension that is at least 40 percent disabling under diagnostic code 7101. An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN 40 to 80mg%; or, for creatinine 4 to 8mg%; or, for generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. 38 C.F.R. § 4.115a (2017).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

A private treatment record indicates that the Veteran was diagnosed with diabetes in December 1997, stage 3 chronic kidney disease in July 2007, diabetes with renal manifestations in April 2014, and chronic kidney disease with benign hypertension in July 2014. A July 2014 private treatment record reiterated the diagnosis of stage 3 chronic kidney disease.  

A December 2014 private treatment record indicates that the Veteran had a creatinine level of 1.33mg%, which was noted to be high, and a BUN level of 19mg%. A March 2015 private laboratory report states a BUN level of 20mg% and creatinine level of 1.17mg%. April 2015 private treatment records indicate that the Veteran had creatinine levels of 1.26mg% and 1.45mg% and BUN levels of 19mg% and 24mg%. It was noted that his creatinine levels were high. The Veteran was using insulin more than one time per day. A May 2015 private treatment record indicates that the Veteran had no edema in his extremities and that sensory testing in the feet was normal. A September 2015 private treatment record stated creatinine test results from July 2014 to August 2015. The highest reading during this period was 1.42mg%. He had no edema in his extremities. 

In November 2015, the Veteran was afforded VA diabetes and kidney disease examinations. The examiner stated that he required more than one injection of insulin daily and his activities were not regulated as a result of his diabetes. He visited his doctor less than two times per month for hypoglycemia and ketoacidosis and had had 0 episodes of ketoacidosis or hypoglycemia requiring hospitalization in the prior 12 months. He had no unintentional weight loss or loss of strength due to diabetes. The examiner indicated that the Veteran had renal dysfunction, but indicated that he did not have other symptoms of kidney disease. The examiner indicated that the diabetes and nephropathy had no impact on his ability to work.

A December 2015 private treatment record indicates that the Veteran had a BUN level of 21mg% and a creatinine level of 1.18mg%. The record states that, in August 2015, a diagnosis of diabetes mellitus type II with manifestations and a diagnosis of hypoglycemia were added to the Veteran's file.

In a statement attached to his January 2016 notice of disagreement (NOD), the Veteran wrote that he was required to keep a daily record of blood glucose readings; keep track of medications and supplements; maintain a healthy diet, including attending a diabetes self-care class and obtaining counseling from his specialist about proper diet; follow an insulin regimen, including giving himself several insulin injections each day; and exercise.

In March 2016, the Veteran submitted a chart of his laboratory results from March 2003 to December 2015. The highest BUN level was 38mg% in October 2012 and the highest creatinine level was 1.9mg% in November 2003.

In a July 2016 statement, the Veteran's private diabetes specialist wrote that the Veteran was on a "multiple insulin regimen," had been advised to lose weight, keep his carbohydrate intake low, and to exercise 5 times per week.  In a July 2016 statement from the Veteran's private physician, it was noted that the Veteran had physical restrictions due to his diabetes with chronic kidney disease. He was to undergo no strenuous exertion, no running, no heavy weightlifting, and no exercise at all on hot days. The physician stated that could walk and lift light weights.

In June 2017, the Veteran was again afforded VA diabetes and kidney disease examinations. The examiner noted that the Veteran required insulin more than one time per day, had been prescribed an oral hypoglycemic agent, and was on a restricted diet. He indicated that the Veteran did not require regulation of activities, had visited his physician less than two times per month for episodes of ketoacidosis or hypoglycemia, and had had 0 episodes of ketoacidosis or hypoglycemia requiring hospitalization in the prior 12 months. He had no unintentional weight loss or loss of strength. The examiner indicated that the Veteran's only complication of diabetes was renal dysfunction. Laboratory results indicated BUN of 27mg% and creatinine of 1.38mg%. It was noted that the creatinine level was high. The examiner indicated that the diabetes and nephropathy had no impact on his ability to work.

In an August 2017 statement, the Veteran's private physician reiterated that the Veteran had physical restrictions due to his diabetes with chronic kidney disease. The physician wrote that the only exercise the Veteran was permitted to do was "walking on a flat surface and even this should not be done on hot days."

The Veteran's type II diabetes mellitus with diabetic nephropathy caused stage 3 chronic kidney disease, benign hypertension, and hypoglycemia; high creatinine levels; a peak BUN test level of 38mg% and peak creatinine test level of 1.9mg%; required use of insulin more than one time per day; daily record keeping of blood glucose readings, and medications and supplements; dietary restrictions; and exercise with activity restricted to walking on a flat surface and no activity on hot days. Given these facts, the Board finds that the Veteran's diabetes symptoms most closely approximate a 40 percent rating due to disease requiring insulin, restricted diet, and regulation of activities. The Board also finds that the Veteran's nephropathy symptoms most closely approximate a 60 percent rating due to renal dysfunction with definite decrease in kidney function, as indicated by his diagnosis of stage 3 chronic kidney disease and high creatinine levels. See 38 C.F.R. § 4.7. See Hart v. Mansfield, 21 Vet. App. 505 (2007). A 60 percent rating is not warranted for diabetes as the Veteran visited his doctor less than two times per month for hypoglycemia and ketoacidosis and he had 0 episodes of ketoacidosis or hypoglycemia requiring hospitalization. An 80 percent rating is not warranted for nephropathy as he did not have edema, had a peak BUN below 40mg%, had a peak creatinine level below 4mg%, and had no unintentional weight loss or loss of strength.



ORDER

An initial rating of 40 percent for type II diabetes mellitus is granted.

An initial rating of 60 percent, prior to June 16, 2017, for diabetic nephropathy is granted.

A rating in excess of 60 percent, from June 16, 2017, for diabetic nephropathy is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


